Citation Nr: 0942907	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder 
and fatigue, to include as due to an undiagnosed disorder.

2.  Entitlement to service connection for perspiration and 
night sweats, to include as due to an undiagnosed disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1990 until June 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.

In October 2008 the Board remanded this case for additional 
development.  It was again remanded for development in April 
2009.

The Board notes that an examination of June 2009 attributed 
some sleep-related symptoms to discomfort due to fibromyalgia 
and in a statement of September 2006 the Veteran that he was 
claiming service connection for swelling and painful joints. 
In the immediate decision the Board does not address 
entitlement to service connection for symptomatology relating 
to fibromyalgia, to include due to an undiagnosed disorder, 
but rather refers the issue to the Agency of Original 
Jurisdiction (AOJ) for appropriate action.

The issue service connection for extreme perspiration and 
night sweats, to include as due to an undiagnosed disorder, 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sleep disorder was not manifest during service and is not 
otherwise related to service.

2.  The claimed interruption of sleep and fatigue are due to 
known causes.



CONCLUSION OF LAW

Sleep disorder and fatigue were not incurred in or aggravated 
by service nor are they due to an undiagnosed illness. 38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in December 2003 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
supplemental statement of the case in February 2009.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records have been obtained 
as have records of VA treatment.  Furthermore, the Veteran 
was afforded VA examinations in January and June of 2009 
during which time the Veteran's claims file was reviewed, his 
reported medical history was recorded, lay evidence was 
considered, and a conclusion was reached based on examination 
of the Veteran that is consistent with the record.  His 
examination is found to have been adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310(a).  This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by 
service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 
When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen, supra.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board notes that the evidence establishes the Veteran had 
service in Iraq during the Persian Gulf War.  Compensation 
may be paid to a Persian Gulf Veteran who exhibits objective 
indications of chronic disability due to undiagnosed 
illnesses or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more, following such service. 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf Veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf Veteran" is a Veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. § 
3.117(d)(1) and (2) (2008).

The Veteran's claim includes a series of overlapping theories 
relating to a sleep disorder.  In sum, he claims entitlement 
to service connection for a sleep disorder which he states is 
secondary to his service connected irritable bowel syndrome.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Analysis

The Veteran's service treatment records reflect that in an 
April 1991 redeployment examination, the Veteran had normal 
lungs and throat and the Veteran did not report a history of 
sleep disturbance or fatigue.  In May 1991, the Veteran 
indicated that he had no nightmares or other trouble 
sleeping.  The remaining service treatment records do not 
show complaints or treatment referable to any sleep disorder 
or fatigue.  In a post-service Persian Gulf Registry 
Examination in April 1994, the Veteran indicated that he had 
no problems during service except for a pulled back muscle 
and some headaches.  Since separation, he reported that his 
headaches had become chronic and he had developed a rash on 
his back, shoulders and chest.  No other complaints were 
recorded.

Following separation from active service, the record first 
shows complaints referable to the claimed disorder in a VA 
medical assessment of February 2004.  At that time the 
Veteran reported frequently waking up with discomfort in his 
chest, choking and coughing.  In a March 2004 rating 
decision, the Veteran was awarded service connection for 
irritable bowel syndrome.

At an April 2004 VA examination, it was reported that x-rays 
of the chest and sinuses, as well as a barium enema were all 
normal.  An upper gastrointestinal series showed moderate 
reflux.  The Veteran reported not having as much energy as he 
ought to because he could not sleep long enough and was only 
getting six hours a night; he reported nocturia three times a 
night.  Additionally, the Veteran had episodes of severe 
diarrhea which gave evidence of some low-grade prostatitis by 
examination.  The examiner stated that the Veteran's 
irritable bowel syndrome, along with sweating, collectively 
encompassed a moderate disability.  The relevant infections 
that might have caused his problems were of the prostate, 
esophagus, allergic rhinitis and recurrent bronchitis 
secondary to uncontrolled esophageal reflux.

In a November 2005 statement, the Veteran indicated that he 
had "been sick for three years."

In February 2006, the Veteran score on the Epsworth Sleep 
Scale, designed to determine a person's general level of 
daytime sleepiness, was 11, within the normal range.  The 
Veteran was given a Thornton sleep apnea appliance (also 
referred to in the record as a Thornton Adjustable Positioner 
(TAP)) by Dr. E.Q., a dentist.  In April the Veteran 
complained of pain in his jaw secondary to wearing the TAP.  
Later in April 2006, the Veteran underwent surgery in his jaw 
to remove necrotic bone which had been damaged by radiation, 
according to the operative report.

In January 2009 the Veteran's claims file was reviewed by a 
VA examiner who indicated that the Veteran had been diagnosed 
with sleep apnea in November 2005.  The examiner opined that 
while literature indicates that irritable bowel disorder may 
be related to sleep disorders, the reverse is not true, i.e. 
sleep disorders have not been shown to be caused by irritable 
bowel syndrome.  Accordingly it was the examiner's opinion 
that the Veteran's sleep disorder is less likely than not 
related to his service-connected irritable bowel syndrome.

In June 2009, the Veteran was given a follow-up VA 
examination.  In this second examination, the Veteran 
reported a 4 to 5 year history of sleep problems.  The 
Veteran described difficulty falling asleep due to pain 
associated with fibromyalgia.  The Veteran also described 
difficulty staying asleep due to being woken up by the need 
to use the bathroom due to his irritable bowel syndrome.  The 
Veteran reported having been subject to a "sleep study" 
three years prior, however no such record could be found 
beyond the dental records, mentioned above, regarding the 
fitting and removal of a TAP for sleep apnea.  The examiner 
concluded that the Veteran's sleep was disturbed secondary to 
discomfort associated with fibromyalgia and irritable bowel 
syndrome.  The examiner pointed out that as the Veteran's 
sleep is disrupted by these diagnosed disorders, a separate 
diagnosis for a sleep disorder would be inappropriate.  In 
essence, the diagnoses of both fibromyalgia and irritable 
bowel syndrome already contemplate sleep disturbance.  The 
examiner indicated that accordingly, the only diagnosed sleep 
disorder was obstructive sleep apnea, which he determined is 
less likely than not related to the Veteran's service 
connected irritable bowel syndrome.

In considering the lay and medical history as detailed above, 
the Board notes the Veteran is competent to give evidence 
about what he experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's sleep disturbance is 
capable of lay observation and thus his statements constitute 
competent evidence with regard to symptomatology.  However, 
the issue of narrowing causation of sleep disturbance from 
among many diagnosed disorders is a medically complex task 
that is beyond the realm of a layman's competence.  See 
Jandreau, supra.  While the Veteran may genuinely believe 
that his sleep disorder is related to, yet distinct from, his 
service-connected irritable bowel syndrome, he does not have 
the requisite medical training to provide a competent opinion 
on such a matter.  Id.  To the extent that there a pattern of 
interrupted sleep due to either bowel movements or 
fibromyalgia, the VA examiner clearly established that such 
interruption is not indicative of a separate diagnosis.  We 
find that the opinion of the examiner is reasoned and far 
more probative than the appellant's lay opinion.

With regard to a December 2004 statement from the Veteran's 
mother, the Board finds that the Veteran's own statements are 
more probative concerning the date of onset of 
symptomatology.  To that end the Board notes that the 
Veteran's mother's statement, when read broadly, could 
indicate an in-service onset of various symptoms which the 
Veteran now attributes as contributing to his poor sleep.  
While we have taken her statement into consideration, the 
Veteran has first-hand knowledge of his symptomatology and 
his statements indicating post-service onset (the Veteran has 
indicated onset between 2004 and 1993) are more probative to 
the issue before the Board than are those of his mother.

Finally, as to the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, the Board notes that the Veteran's sleep 
disorder and fatigue are not undiagnosed, but rather carries 
a diagnosis of obstructive sleep apnea.  See 38 C.F.R. § 
3.317 (a)(1)(ii).  Furthermore the Veteran's interruptions in 
sleep (rather than his sleep disorder) have been associated 
with irritable bowel syndrome and fibromyalgia which are 
recognized diagnoses.  Accordingly 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not for application in this case.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a sleep disorder and fatigue, to 
include as due to an undiagnosed disorder, is denied.



REMAND

During a medical assessment in February 2004, the Veteran 
complained of an 11 year history of night sweats, due to 
which he indicated that he gets inadequate sleep because of 
waking due to sweating.  He stated that he must get a towel, 
dry off his hair, trunk and bed clothes.  The impression was 
sleep disturbance secondary to nights sweats, moderate 
symptoms and no progression.

In April 2004, a VA examiner gave an impression of sleep 
disturbance secondary to nights sweats, moderate symptoms and 
no progression.  He went on to opine that the Veteran's 
sweating was possibly related to chronic esophagitis, related 
to his reflux and secondary to bronchial irritative 
complaints.  Additionally, the Veteran had episodes of severe 
diarrhea which gave evidence of some low-grade prostatitis by 
examination.  The examiner stated that the Veteran's 
irritable bowel syndrome and sweating collectively 
encompassed a moderate disability.  The relevant infections 
that might have caused his problems were of the prostate, 
esophagus, allergic rhinitis and recurrent bronchitis 
secondary to uncontrolled esophageal reflux.

A December 2004 statement from the Veteran's mother indicated 
that since the Veteran's return from deployment in the 
Persian Gulf, he began to have progressively worse sweating 
both at night and during the day.  In a November 2005 
statement, the Veteran indicated that he had "been sick for 
three years."

In June 2009, the Veteran reported a 4 to 5 year history of 
sleep problems, which he first noticed as night sweats.  
Night sweats were of an undetermined etiology and were 
otherwise not addressed by the examiner.

The Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The cause of complaints of sweating is not known and it is 
not clear if this is an undiagnosed illness is involved.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's is to be scheduled for a 
VA examination and the Veteran's claims 
file is to be made available for review by 
the examiner.  Following examination of 
the Veteran and review of the claims file, 
the examiner is to indicate what, if any, 
disorder is causing the Veteran's heavy 
perspiration, to include an undiagnosed 
disorder.  The examiner is to include 
reasoning in support of any opinion 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


